DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrase "The present disclosure".  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the predetermined standard image" in line.  There is insufficient antecedent basis for this limitation in the claim.
	Claims 2-11 and 20 are rejected to as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (arXiv 1711.11585v2) in view of He et al (CVPR 2016, pp. 770-778), and further in view of Bulat et al (arXiv 1807.11458v1).
-Regarding claim 1, Wang discloses a cascaded system for classifying an image (Abstract; Page 2, Section Introduction; Figure 3), comprising: a first cascade layer (Page 4, 1st Col., 3rd paragraph, , “                        
                            
                                
                                    G
                                
                                
                                    2
                                
                            
                        
                    ”, “                        
                            
                                
                                    G
                                
                                
                                    2
                                
                                
                                    (
                                    F
                                    )
                                
                            
                        
                    ”) comprising a first analysis module coupled to a first input terminal (Figure 3, local enhance network                         
                            
                                
                                    G
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    2
                                
                                
                                    (
                                    F
                                    )
                                
                            
                        
                    ), and a first pooling module coupled to the first analysis module (Figure 6, Instance-wise average pooling; Page 6, Col. 1, 3rd paragraph), a second cascade layer (Figure 3; Page 4, 1st Col., 2nd paragraph) comprising a second analysis module coupled to a second input terminal (Figure 3, global generator network                         
                            
                                
                                    G
                                
                                
                                    1
                                
                            
                        
                    ), and a second pooling module coupled to the first pooling module and the second analysis module (Figure 3; Figure 6, Instance-wise average pooling; Page 6, Col. 1, 3rd paragraph). a synthesis layer coupled to the second pooling module (Figure 3, residual blocks                         
                            
                                
                                    G
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    2
                                
                                
                                    (
                                    R
                                    )
                                
                            
                        
                     ; Figure 6; Page 6, Col. 1, 3rd paragraph), and an activation layer coupled to the synthesis layer (Page 14, Col.1, Section B, 1st paragraph, “ReLU layer”), wherein the first cascade layer is configured to receive a first input image having a first input resolution                         
                            
                                
                                    R
                                
                                
                                    1
                                    ,
                                     
                                    i
                                    n
                                    p
                                    u
                                    t
                                
                            
                        
                     via the first analysis module and generate a first output image via the first pooling module based on the first input image (Figure 3, images at the input and output of local enhance network                         
                            
                                
                                    G
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    2
                                
                                
                                    (
                                    F
                                    )
                                
                            
                        
                    ) , wherein the second cascade layer is configured to receive a second input image having a second input resolution                          
                            
                                
                                    R
                                
                                
                                    2
                                    ,
                                     
                                    i
                                    n
                                    p
                                    u
                                    t
                                
                            
                        
                     via the second analysis module (Figure 3, image at the input of global generator network                         
                            
                                
                                    G
                                
                                
                                    1
                                
                            
                        
                    ) and the first output image from the first cascade layer, and generate a second output image via the second pooling module (Figure 3, caption;), wherein the synthesis layer is configured to generate a training image based on the second output image (Figure 3, output of residual blocks                         
                            
                                
                                    G
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    G
                                
                                
                                    2
                                
                                
                                    (
                                    R
                                    )
                                
                            
                            ,
                             
                            
                                
                                    G
                                
                                
                                    2
                                
                                
                                    (
                                    B
                                    )
                                
                            
                        
                    ; Figure 6; Page 6, Col. 1, 4th paragraph), wherein the activation layer is configured to apply an activation function to the training image (Page 14, Col.1, Section B, 1st paragraph, “ReLU layer”), and classify the training image based on the comparison with the predetermined standard image (Figure 3; Page 4, 1st Col., 4th-5th paragraphs; 2nd Col, 2nd and 3rd paragraphs, equation (3)), wherein the first input resolution and the second input resolution have the following relationship:                          
                            
                                
                                    R
                                
                                
                                    1
                                    ,
                                     
                                    i
                                    n
                                    p
                                    u
                                    t
                                
                            
                        
                    >                         
                            
                                
                                    R
                                
                                
                                    2
                                    ,
                                     
                                    i
                                    n
                                    p
                                    u
                                    t
                                
                            
                        
                     (Figure 3, 2x downsampling, Page 4, 1st Col., 2nd and 3rd paragraphs), and wherein each of the first output image and the second output image has a lower resolution than the corresponding first input image and second input image, respectively.
Wang does using activation layer in the network architecture. Wang is silent to teach activation layer is configured to apply to a training image, though this is a basic application of any neural network including generative adversarial network (GAN) and residual networks (ResNet) to one of ordinary skills in the art. 
In the same field of endeavor, He teaches to apply an activation function to the training image (He: Figures 2, 3, 5). He also teaches performing downsampling directly by convolutional layers that have a stride of 2. The network ends with a global average pooling layer (He: Page 772, 2nd Col, Section 3.3, 2nd paragraph).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of He by applying an activation function to the training image in order to define the type of predictions the model can make.
Wang in view of He is silent to teach each of the first output image and the second output image has a lower resolution than the corresponding first input image and second input image, respectively.
However, Bulat is an analogous art pertinent to the problem to be solved in this application and further discloses designing a generative adversarial network that the output image of a high-to-low generator has a lower resolution than the corresponding input image (Bulat: Abstract; Fig. 2; Fig. 4(a)).

-Regarding claim 3, the modification further discloses wherein each of the first analysis module and the second analysis module is configured to generate a feature image of a corresponding input image (Wang: Figure 3; Page 4, 1st Col., 3rd paragraph).
-Regarding claim 5, the modification further discloses wherein each of the first analysis module and the second analysis module comprises a first convolution layer configured to perform a convolution on the corresponding input image to generate an intermediate feature image (Wang: Figure 3; Page 14, Col.1, Section B, 1st-4th paragraphs, “Convolution-InstanceNorm-ReLU layer with k filters”), and a first filter configured to apply a first filter to the intermediate feature image to generate the feature image (Figure 3; Page 14, Col.1, Section B, 1st-4th paragraphs).
	-Regarding claim 10, the modification further discloses wherein the synthesis module comprises a third filter configured to apply a third filter to the third output image to generate an intermediate training image, and a fourth convolution layer configured to perform a convolution on the intermediate training image to generate the training image (Wang, Figure 3; Page 14, Col.1, Section B, 1st-4th paragraphs).
s 4 and  claim 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (arXiv 1711.11585v2) in view of He et al (CVPR 2016, pp. 770-778), and  further in view of Bulat et al (arXiv 1807.11458v1), in view of Ozcan et al (U.S PG-PUB NO. 20190333199 A1 (Provisional Applications 62670612, 62698581)).
-Regarding claim4, Wang in view of He, and further in view of Bulat discloses the method of claim 3.
Wang in view of He, and further in view of Bulat is silent to teach wherein the feature image has a larger number of color channels than the corresponding input image.
However, Ozcan is an analogous art pertinent to the problem to be solved in this application and further discloses wherein the feature image has a larger number of color channels than the corresponding input image (Ozcan: FIGS. 11-12; [0095], “maps the 3 input color channels, into 32 channels”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of He, further in view of Bulat with the teaching of Ozcan by mapping color channels of input image into a larger number of color channels of feature image in order to provide the optimal balance between the deep neural network's size (which affects the computational complexity and image output time) and its image transform performance.
	-Regarding claim 11, Wang in view of He, and further in view of Bulat discloses the method of claim 1.
	Wang in view of He, and further in view of Bulat is silent to teach wherein the activation layer comprises a sigmoid layer.
Ozcan: FIG. 37; [0186], “The last layer 162 is a sigmoid activation function”).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of He, further in view of Bulat with the teaching of Ozcan by using a generative adversarial network wherein the activation layer comprises a sigmoid layer in order to convert into a probability for sample classification.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (arXiv 1711.11585v2) in view of He et al (CVPR 2016, pp. 770-778), and  further in view of Bulat et al (arXiv 1807.11458v1), in view of Hsieh et al (U.S PG-PUB NO. 20190333198  A1).
-Regarding claim 20, Wang in view of He, and further in view of Bulat discloses the method of claim 1.
Wang in view of He, and further in view of Bulat is silent to teach a generative adversarial network processor, comprising a generative network microprocessor which is configured to be trained by a discriminative network microprocessor, and the discriminative network processor, wherein the discriminative network processor comprises the cascaded system.
However, Hsieh is an analogous art pertinent to the problem to be solved in this application and further discloses a generative adversarial network processor, comprising a generative network microprocessor which is configured to be trained by a discriminative network microprocessor, and the discriminative network processor, Hsieh: Abstract; Figs. 9, 14; [0189]).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to modify the teaching of Wang in view of He, further in view of Bulat with the teaching of Hsieh by using generative adversarial network processor, comprising a generative network microprocessor which is configured to be trained by a discriminative network microprocessor, and the discriminative network processor, wherein the discriminative network processor comprises the cascaded system in order to provide a feasible implementation of the system.
Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al (arXiv 1711.11585v2) in view of Bulat et al (arXiv 1807.11458v1).
-Regarding claim 12, Wang discloses a method for classifying an image (Abstract; Page 2, Section Introduction; Figure 3), the method comprising: identifying from a plurality of input images a first input image having a highest resolution (Figure 3, image at the input of local enhance network                         
                            
                                
                                    G
                                
                                
                                    2
                                
                            
                            
                                
                                    ,
                                     
                                    G
                                
                                
                                    2
                                
                                
                                    (
                                    F
                                    )
                                
                            
                        
                    ), performing at least one downsampling operation on the first input image on a cascaded convolutional neural network (Figure 3; Page 4, 1st Col., 3rd paragraph, “convolutional”; Page 14, Sections B, C)), and classifying an output image generated by performing the at least one downsampling operations, based on a comparison with a predetermined standard image (Figure 3; Page 4, 1st Col., 4th-5th paragraphs; 2nd Col, 1st - 3rd paragraphs, equation (3)).

In the same field of endeavor, Bulat teaches performing at least one downsampling operation on the first input image on the cascaded convolutional neural network (Bulat: Abstract; Page 6, Section 3.3, 3rd-4th paragraphs; Fig. 2; Fig. 4(a)).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Wang with the teaching of Bulat by performing at least one downsampling operation on the first input image on the cascaded convolutional neural network in order to learn image super-resolution.
Allowable Subject Matter
Claims 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAO LIU whose telephone number is (571)272-4539. The examiner can normally be reached Monday-Thursday and Alternate Fridays 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAO LIU/
Examiner, Art Unit 2664                                                                                                                                                                                             
/PING Y HSIEH/Primary Examiner, Art Unit 2664